Citation Nr: 1758527	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  02-20 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 until October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2002 rating decision in which the RO, inter alia, declined to reopen the Veteran's claim for service connection for a back strain and denied service connection for neuropathy of the bilateral lower extremities.  In February 2003, the Veteran filed a notice of disagreement (NOD) as to those issues.  In a January 2004 statement of the case (SOC), the RO found that the Veteran had not submitted new and material evidence pertinent to his claim for service connection for a back strain, and declined to reopen the claim.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to that issue in February 2004.  In an August 2005 SOC, the RO denied service connection for radiculopathy of the bilateral lower extremities.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to that issue in October 2005.  

In December 2015. the Veteran testified during a Board video-conference  hearing before the undersigned Veterans Law Judge A transcript of the hearing is of record. 

In February 2016, the  Board reopened the Veteran's service connection claim for a back disorder and remanded the service connection claim for a back disorder, on the merits, along with the service connection claims for radiculopathy of the bilateral lower extremities, to include as secondary to the back, for further development.  Thereafter, the Appeals Management Center (AMC) in Washington, DC, denied each  claim (as reflected in the April 2016 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

The Veteran testified during a second  Board video-conference  hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of this  hearing is of record. 

In March 2017, the Board again remanded these matters to the AOJ for further development.  After accomplishing further evidentiary development, the AMC continued to deny  each claim (as reflected in the August 2017 SSOC) and returned these matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager)  claims processing systems.


The Board's decision addressing service connection for a back disorder is set forth below.  The remaining claim on appeal is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board again notes (as noted in February 2016, and March 2017), that, during the Board hearing, the Veteran's representative raised the issue of the Veteran entitlement to an effective date earlier than July 26, 2001, for the award of service connection for chest wall metallic foreign body, residual of Muscle Group XXI metallic projectile injury, on the basis of clear and unmistakable error . It appears that the AOJ still has not yet taken any action on this claim.  Therefore, the Board does not have jurisdiction over this matter, and it is, again, referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017).



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has competently asserted the existence of in-service injury, no chronic low back disability was shown in service or for many years thereafter, and the preponderance of the competent, probative evidence weighs against a finding that  any such current disorder is etiologically related to any in-service injury, disease or event..


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102,. 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a September 2001 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The January 2010 rating decision reflects the initial adjudication of the claim after issuance of the letter.  

In a March 2013 letter, the AOJ provided general information pertaining to VA's assignment of disability ratings and effective dates in the event service connection is granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Although the March 2013 letter was issued after the initial adjudication of the matter herein decided, no prejudice to the Veteran in the timing of such notice has been shown or alleged.  Specifically, the claim was readjudicated in the May 2013, April 2016, and August 2017 SSOCs after the issuance of the March 2013 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  .  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, and the reports of the April 2013, April 2016, and May 2017 VA examinations.  Also of record and considered in connection with the appeal are the transcripts of the December 2015and June 2016 Board hearings, along with various written statements provided by the Veteran, his representative, on his behalf, and two fellow service members.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded an opportunity to offer oral hearing testimony during his Board hearings in December 2015 and June 2016.  During both hearings, the undersigned identified the issues on appeal, to include the matter herein decided, and testimony was elicited from Veteran as to the onset and continuity of his back problems, his treatment, and the basis for his beliefs as to why service connection is warranted.  Also, during the most recent, June 2016 Board hearing, the undersigned informed the Veteran that he should submit any private medical opinions regarding whether his current back problems are associated with his initial injury in service.  At the Veteran's request, the record was left open for 60 days to allow for the submission of additional evidence.  The Veteran submitted additional evidence in April 2016 and July 2016.  Moreover, the Board subsequently sought further development of the claim in February 2016 and March 2017, as a result of which additional evidence was added to the claims file  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  Accordingly, the hearings were  legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds compliance with the February 2016 and March 2017 remand directives-particularly with respect to the May 2017 examination and medical opinion ultimately obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).  Such examination and opinion-along with the prior, April 2016 examination report and medical opinion, and the other lay and medical evidence of record-provides sufficient evidence upon which to adjudicate the claim for service connection. 

In a September 2017 letter, the Veteran noted that the claim was "[a]gain, remanded back to the VA, another CP exam.  This one with a physician's assistant - not even a doctor or neurologist."  The Board notes that the March 2017 remand requested that a physician (preferably a neurosurgeon) conduct the VA examination and provide a medical opinion.  However, substantial, rather than strict compliance with remand directives is required.  See  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).(.  In this case, the Board's instructions have been substantially complied with as the examiner, a physician assistant, performed the requested review, addressed the issues raised in the remand directives, and offered an opinion with fully stated rationale consistent with the competent evidence of record.

To the extent that the Veteran is asserting that the March 2017 physician assistant was not competent to provide medical opinions as she was not a physician or neurologist, VA regulations specifically provide that "[c]ompetent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a)(1).  The United States Court of Appeals for Veterans Claims (Court) has explicitly rejected the argument that this regulation should be interpreted to require VA to obtain an opinion from a physician.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding "VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide 'competent medical evidence' under § 3.159(a)(1)...here, a nurse practitioner.").  The Court further held that a nurse practitioner "by definition, has 'advanced education and clinical training in a specialized are of healthcare...[and] can diagnose, prescribe, and perform procedures.'"  20 Vet. App. at 560.  Similarly, a certified physician assistant is defined as "one who has been trained in an accredited program and certified by an appropriate board to perform certain of a physician's duties, including history taking, physical examination, diagnostic tests, treatment, certain minor surgical procedures, etc., all under the responsible supervision of a licensed physician."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1464 (31st ed. 2007).  Thus, the May 2017 VA examiner, as s physician assistant, was presumably qualified through education, training, or experience to offer medical diagnoses, statements, and opinions.  Furthermore, other than generally citing the status of the examiner as a physician assistant, the Veteran has not cited any evidence calling the competence of the examiner into question.

In summary, the duties imposed by the VCAA have been considered and satisfied.  .  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran contends that his current back disabilities are caused by an injury that occurred during active military service.  Specifically, he asserts that he injured his back when he fell off the bed of a truck in Vietnam in December 1966.  He explained that he was evaluated after the fall and he was diagnosed with acute back strain and he has experienced back pain and problems since the injury in service to the present.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, including arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical nexus opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As noted, in determining whether the Veteran is entitled to service connection, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  A letter dated in December 2002 shows that the Veteran has a current diagnosis of lumbar spondylosis with lumbar polyradiculopathy.  A letter from the Veteran's private physician dated in February 2003 also reflect that the Veteran was diagnosed with severe degenerative disease of the lumbar spine with lumbar spondylosis.  Furthermore, VA examinations dated in April 2013 and April 2016 reflect that the Veteran has a current diagnosis of lumbar spinal stenosis, lumbar spondylosis, lumbar degenerative disc disease, and lumbar radiculopathy related to the thoracolumbar spine conditions.  The Veteran was diagnosed with spinal stenosis and degenerative arthritis of the spine in the May 2017 VA examination.  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of the claimed back disability.

The Veteran's service treatment records show that the Veteran sought treatment for pain in the right upper back to the right anterior chest in December 1966.  Physical evaluation revealed paravertebral muscle spasm around T2-T5.  He was diagnosed with an acute muscle sprain.  A service treatment record dated in September 1967 also indicates that the Veteran reported occasional pain in the middle of the back at different intervals.  There was no documentation in the Veteran's service treatment records that the Veteran complained low back pain or received treatment for a low back condition or injury.  The Veteran denied experiencing recurrent back pain in an October 1969 Report of Medical History form as part of his separation examination.  The October 1969 separation examination reveals that the Veteran's spine was evaluated as clinically normal.  

A November 1970 Naval Reserve treatment record notes that the Veteran was examined on this date and found physically qualified for retention in the United States Navy Reserve and to perform duties of rate at sea or foreign shore.  There were no defects noted as being considered disqualifying.  

The Veteran originally filed a service connection claim for a back condition (permanent twist) in March 1971.  The report of a June 1971 VA examination shows that the Veteran reported that he was treated for a back strain in 1966 and he refused a job due to back strain.  Physical examination revealed that he had full range of painless motion through all planes of the vertebral column.  There was no tenderness on thumping over the lumbosacral areas during motion of the back and there was no evidence of muscle spasm.  The examiner diagnosed the Veteran with back strain by history only.  X-rays of the lumbar vertebrae conducted in June 1971 revealed narrowing of the lumbosacral joint.  

A July 1972 Report of Medical History as part of the U.S. Navy Reserve annual examination reveals that the Veteran denied ever having or having at that time recurrent back pain.  The July 1972 annual examination revealed that the Veteran's spine was evaluated as clinically normal.  

Naval Reserve treatment records dated in January 1972, March 1973, and May 1973 document that the Veteran was examined on those dates and he was found to be qualified for active duty for training.  There were no defects noted.  

Thereafter, the medical evidence shows that he sought treatment for right buttock pain with some pain radiating down both thighs in August 1981after falling backwards.  Range of motion of the lumbar spine was normal with no evidence of tenderness over the lumbosacral area or the ilio-lumbar ligament.  There was tenderness over the motor point of the gluteus maximus on the right.  X-rays showed lumbarization of the spine with no other abnormalities noted.  He was diagnosed with chronic fibromyositis or tension myalgia of the low lumbar back.  

A September 1982 worker compensation physician report shows that the Veteran reported pain in the right lumbar region with radiculitis bilaterally to the buttocks and antero-lateral thighs after lifting a 5 gallon can at work.  An October 1982 X-ray of the Veteran's lumbar spine revealed that the lumbar vertebral bodies were not compressed nor the disc spaces narrowed.  

A March 1991 private treatment record shows that the Veteran reported that about two months ago he woke up with acute back pain which eventually seemed to involve his left leg.  There was no evidence of limitation of motion of the cervical, thoracic, or lumbar spines.  There was no tenderness to percussion over the dorsal spine of these vertebras.  The physician's impression was lumbar disk disease.  X-rays revealed narrowing at the L4-5 interspace.  

An MRI conducted in November 1993 revealed moderate posterior central and right sided protrusion of the L5-S1 disc, moderate central posterior protrusion of a degenerative L1-2 disc.  

Thus, the medical evidence of record shows that the Veteran first complained of back problems after active military service in March 1971, with X-ray evidence of narrowing of the lumbosacral joint in June 1971 and the first medical evidence of a diagnosis of degenerative disk disease in March 1991.

With respect to the matter of whether there is a medical relationship between any current lumbar spine disability-lumbar  spinal stenosis, lumbar spondylosis, lumbar degenerative disc disease, and lumbar degenerative joint disease-and the Veteran's military service, the record contains conflicting medical opinions.  

The credibility and weight to be attached to medical opinions is within the province of the Board.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to medical opinion evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri, 4 Vet. App. 467; Black v. Brown, 10 Vet. App. 279 (1997).   

A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, the medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions." Stefl  v. Nicholson, 21 Vet. App. 120, 123  (2007).  Most of the probative value of a medical opinion comes from its reasoning.   Nieves-Rodriguez, 22 Vet. App. at 304. 

The Veteran's private neurologist provided a medical opinion in December 2002 indicating g that within a reasonably degree of medical certainty, the Veteran's back pain and leg symptoms due to his degenerative spondylosis are all a direct result of injuries sustained during his military tours of duty between 1966 and 1968.  The neurologist noted that the Veteran reported that he had a back injury in service, which is in his medical records from his tour of duty that was recorded as an "acute strain."  The Veteran explained to the neurologist that ever since these incidents he has had back pain radiating into the buttocks and legs, with more pain on the right side.  He has also had tingling legs ever since.  The neurologist noted that the Veteran's back injuries were treated at Geisinger Medical Center for many years and that for the past ten years or so years he had been treated by a neurosurgeon in Allentown.  The neurologist provided the same medical opinion in March 2013.  Specifically, the letter noted that during previous evaluations in their office the opinion has been that the issues of severe lumbar spondylosis with bilateral polyradiculopathy are the direct result of the injuries sustained during the Veteran's military tours of duty in 1966.  The letter noted that this is still their opinion.  The Veteran's private physician also provided the medical opinion that the Veteran's severe degenerative disease of the lumbar spine with lumbar spondylosis and lumbar polyradiculopathy are directly and causally related to injuries sustained during military service between 1966 and 1968.  The Veteran's private physician provided the same medical opinion in March 2013, April 2016, and July 2016.  

By contrast, the April 2013, April 2016, and May 2017 VA examiners determined that the Veteran's low back conditions including lumbar spinal stenosis, lumbar spondylosis, lumbar degenerative disc disease, and lumbar degenerative joint disease are less likely than not incurred in or caused by the in-service injury when the Veteran fell from the bed of a truck in 1966.  The October 2013 VA examiner explained that there is no evidence to support the Veteran's claim that the present condition is related to an injury sustained during service.  He noted that the Veteran denied and reportedly was unaware of a workman's compensation evaluation noted within the claims file regarding an injury that had been sustained as a state employee in corrections, an occupational history that would be considered the more likely etiology.  Records via civilian providers are silent regarding a military nexus and a medical note in 1994 specifically document a two year history of lower back pain.  

The VA examiner in April 2016 explained that after reviewing the Veteran's documentation, the only reference to treatment for the spine while in active duty was a note from December 1966 when the Veteran was evaluated after his fall.  The Veteran had substantive pain in the right upper back which radiated to the chest.  The examiner noted that this appeared to be muscular in nature and involved the thoracic spine.  There was no reference to the lumbar spine at that time.  Over the next 15 years the Veteran was seen multiple times, but there was never any clear reference to low back pain nor treatment for such, and all examinations were normal including of the lumbar spine and neurological function in the lower extremities.  Regarding the x-ray in 1971 indicating narrowing of the lumbosacral spine, the examiner determined that this is non-specific and an obtuse finding and x-rays several years later showed no evidence of abnormality.  The earliest documentation of the lumbar spine was 15 years after the injury in the military in July 1981 when the Veteran was seen after a fall at work which caused pain in the back and buttocks areas.  The first reference to lumbar disc pathology was in early 1991.  Based on these findings, the examiner concluded that there is no clear connection between the current lumbar spine pathology and the claimed injury in 1966, which was specifically related to the thoracic spine area.  The examiner also explained that there is a lack of chronicity and continuity of care between the time of injury to the time when definitive work-up and treatment occurred 15-20 years later, such that it is much more likely that later injuries sustained outside of the military would be contributory to the current issues rather than the initial injury in the military. 

Finally, the VA examiner in May 2017 explained that there is absent medical office visits evidence in the claims file or history as obtained today of chronicity or recurrence while in the military for the time subsequent to the injury until discharge.  The Veteran's separation examination was silent for back complaints.  Furthermore, in annual physical evaluations, the Veteran denied low back pain and sciatica.  The examiner observed that the Veteran's current diagnosis of his low back pain is degenerative joint disease and spinal stenosis of the lumbar spine, confirmed by x-ray and MRI.  Peer-reviewed medical literature does not provide support for the concept that lumbar/thoracic/cervical strain causing degenerative joint disease of the lumbar spine.  The literature does state that the most common risk factors for degenerative joint disease of the lumbar spine include age, obesity, and jobs or hobbies that place repetitive stress on the lumbar points.  She noted that the private physician medical opinions and buddy statements are silent that his back injury was in the high level of the thoracic spine and note the lower lumbar spine are where the Veteran has his greatest pain complaints and disease.  Also, disclosure of his July 1982 fall backwards with right lower pain radiating down both legs following a work injury in September 1982 while lifting a 5 gallon can were not reported.  Furthermore, after military service he was a laborer in a factory and doing odd jobs, a truck driver, blasting foreman for a mining company for 13 years, and a correctional guard from 1990 until 2006.  All of these jobs/occupations have moderate to heavy physical demands.  The examiner explained that the Veteran was 72 years of age and after his active duty service period he worked in occupations with high probability for developing age related changes of the lumbar spine.  His separation examination was silent for chronic thoracic/lumbar pain.  Therefore, the examiner concluded that it is less likely than not that the Veteran's age-related changes of degenerative joint disease, degenerative disc disease, and spinal canal stenosis of the lumbar spine are due to an acute thoracic strain while in military service.  

In this case, the Board finds that the VA medical opinions provided in in April 2013, April 2016, and May 2017 are more probative on the question of  whether the Veteran's the Veteran's current low back disabilities are caused by or related to active military service than the medical opinions by the private neurologist in November 2002 and March 21013 and private primary care physician provided in March 2013, April 2016, and July 2016.  Specifically, the private neurologist and private primary care provider did not provide a thorough rationale for their opinions.  Furthermore, it is unclear based on their statements that they were aware that the documented injury in service was to the Veteran's thoracic spine and not his lumbar spine, which is the location of the current diagnoses.  The private medical opinions did not discuss in detail the Veteran's service treatment records or post service treatment records, to include the post-service injury to the low back in 1981.  Thus, these opinions are of comparatively low probative value with respect to whether the Veteran's spine disorder is related to active military service.  However, the VA medical opinions were clearly based upon full consideration of the record, to include the Veteran's documented medical history.  The May 2017 VA medical opinion provider also considered and discussed the Veteran's assertions, as well as other lay evidence of record.  The VA opinions are supported by full, clearly-stated rationale.  The examiners thoroughly discussed the evidence in the service treatment records, as well as, the post-service medical records and provide clear explanations linking the medical evidence and their opinion.  The May 2017 VA medical opinion also provided an explanation for discounting the lay statements of record.  Accordingly, the Board accords these opinions full probative weight on the medical nexus question. 

As for the lay assertions of record, the Board acknowledges the Veteran's contentions that  back pain and problems began during active military service after an injury and continued until the present.  The Veteran is competent to report the onset of back pain and the continuous or recurrent nature of such pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran has consistently reported the onset of his back pain began after the injury in service with recurrent pain to the present.  Furthermore, an April 2013 lay statement from a fellow service member asserts that although he did not witness the injury during service, he remembers that the Veteran's back was injured during service and that the Veteran complained about his back during the rest of the tour in Vietnam.  He also noted that over the years whenever they would contact each other, the Veteran would complain about his back and leg problems, which the Veteran believed were caused by the injury he sustained in service.  A second lay statement dated in April 2013 from another service member revealed that this service member served in the same battalion and stayed in the same "hutch" as the Veteran in Vietnam.  He explained that he and the Veteran became friends and have kept in touch with each other ever since as they only live 40 miles from each other.  He noted that they were not on the same assignment when the Veteran fell off the truck and hurt his back, but the Veteran told him what happened and he was aware that the Veteran was given medication and placed on light duty.  The service member asserted that the Veteran has experienced back problems since the accident in military service.  They talk on the phone regularly and he is aware that the Veteran's back problems are progressive and that he has a limp and trouble walking.  

In light of the foregoing, the Board finds that the Veteran's lay statements that he injured his back after falling off of a truck, and that he has since experienced recurrent back pain to be credible.   That notwithstanding, on the question of medical etiology between a currently diagnosed low back disability and such in-service injury-a complex medical matter, as explained below-the lay assertions as to continuity of symptoms simply are not of  sufficient probative value to equal, or outweigh,  the probative medical opinions of record discussed above.  Notably, as indicated, the VA opinion providers considered such lay assertions, and still rendered medical etiology opinions that weigh against the claim.

Moreover,  to whatever extent the Veteran, himself,  attempts to assert the existence of a medical nexus between any currently diagnosed low back disorder and service, such attempt must fail.  As indicated, the Veteran is certainly competent, as a layperson, to report his own symptoms, and, in limited circumstances, to opine on simple medical matters. See Kahana v. Shinseki, 24 Vet. App. 428 (2011)  .  However, in this case, the complex medical matters with respect to identification of the disability(ies) to which reported symptoms are related, and the etiology of such disabilities-which  are pertinent matters for resolution in connection with the claim on appeal-all fall outside the realm of common knowledge of a lay person.  ; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As the Veteran in this case is not shown to possess such knowledge, or to have such medical training and experience, his assertions in this regard are not competent.

For all the foregoing reasons, the Board concludes that  service connection claim for a back disorder, must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is applicable.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disorder is denied. 


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In this regard, with respect the Veteran's service connection claim for radiculopathy of the bilateral lower extremities, the Veteran contends that the in-service injury to his back led to his current radiculopathy of the bilateral lower extremities.  In the alternative, he contends his symptoms of numbness and tingling in the bilateral lower extremities began in service and may be related to the documented incident in service where his legs turned black for several days and he was hospitalized.  See September 2017 letter.  In a November 2017 letter, the Veteran informed the Board that in October 2017 he had an appointment with his primary care physician at the  Lebanon VA Medical Center.  He requested that this new evidence be considered in his claim for leg problems (neuropathy).  VA treatment records dated from October 2001 to March 2017 are associated with the claims file.  Accordingly, the Veteran's service connection claim for a bilateral leg disorder must be remanded to obtain outstanding VA treatment records from March 2017 to the present to include the October 2017 VA treatment record regarding treatment of his neuropathy of the bilateral lower extremities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA,  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate) prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from the Lebanon VA Medical Center since March 2017,to include the October 2017 VA record of treatment of the Veteran's neuropathy of the bilateral lower extremities.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.
	
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted  (to include arranging for the Veteran to undergo further examination, if appropriate), adjudicate the remaining clam on appeal in light of all pertinent evidence (including all added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC  that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


